Filed 11/8/22
                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                        H049838
                                                   (Santa Cruz County
           Plaintiff and Appellant,                 Super. Ct. Nos. 20CR03618 &
                                                    21AP00003)
           v.

 ROBERT AMBROSE BUCHANAN IV,

           Defendant and Respondent.

                                                    H049839
 THE PEOPLE,                                       (Santa Cruz County
                                                    Super. Ct. Nos. 20CR03330 &
           Plaintiff and Appellant,                 21AP00002)

           v.

 KAREN GINGER DOWNS,

           Defendant and Respondent.



       Among the rights the Sixth Amendment guarantees to a person accused in a
criminal prosecution is the right to a speedy trial. These appeals by the Santa Cruz
County District Attorney turn on whether a person cited and released on a written
promise to appear under Penal Code section 853.61 is “accused” for Sixth Amendment
purposes in the interval between the promised appearance date and the state’s later filing
of a misdemeanor complaint. Although we consider the citation to be an accusation

       1
           Undesignated statutory references are to the Penal Code.
otherwise sufficient to initiate Sixth Amendment protection against delay, we conclude
that the District Attorney’s election not to file formal charges by the appearance date
ceased any legal restraint upon the accused and had the same effect, for constitutional
speedy trial purposes, as a dismissal of charges. Accordingly, we reverse the trial court’s
judgments dismissing the prosecutions of Robert Ambrose Buchanan IV and Karen
Ginger Downs.
                                  I.      BACKGROUND
A.       The Arrests and the Filing of the Complaints
         The procedural history for each of these cases is, for our purposes, identical. Law
enforcement officers separately arrested Buchanan and Downs for driving under the
influence of alcohol or drugs (DUI) in violation of Vehicle Code section 23152 and
released each with a Judicial Council of California Form TR-130 Notice to Appear.
Buchanan and Downs each signed their respective notice to appear—each of which
included the issuing officer’s declaration alleging the facts of the misdemeanor
violation—agreeing to appear in court on a specified date and time more than 25 days
later.
         The court date specified on each notice to appear passed without the filing of
charges as to either defendant, but the District Attorney ultimately filed charges against
each defendant just as the one-year statute of limitations for misdemeanor DUIs was
about to expire.
         Buchanan and Downs were arraigned about 90 days after the District Attorney
filed charges, and nearly 15 months after arrest.


 Date                                          Buchanan               Downs
 Arrest and Notice to Appear                   August 18, 2019        August 2, 2019
 Noticed Court Date                            September 23, 2019 September 17, 2019


                                              2
 Complaint Filed                              August 17, 2020         July 31, 2020
 Arraignment on Complaint                     November 16, 2020       October 23, 2020


B.     Dismissal and Appeal
       Following arraignment, Buchanan and Downs each moved to dismiss the
complaint against them, asserting violation of their speedy trial rights. In a combined
hearing, the trial court determined that (1) the defendants were and remained “accused”
within the meaning of the Sixth Amendment speedy trial guarantee from the day law
enforcement arrested and released them on notices to appear; (2) the lapse of more than
one year from the issuance of the notice to appear was presumptively prejudicial under
Barker v. Wingo (1972) 407 U.S. 514; and (3) although the delay of nearly a year from
arrest to the filing of the complaints was justified by a commensurate delay in analyzing
blood specimens collected upon arrest; (4) the further delay between the filing of the
complaint and arraignment was unjustified. The trial court therefore dismissed both
actions.
       The superior court’s appellate department reversed, in split decisions, but certified
the cases for transfer to this court. This court ordered both cases transferred pursuant to
California Rules of Court, rules 8.1002 and 8.1008 and ordered both cases considered
together for the purposes of oral argument and disposition.
                                   II.    DISCUSSION
       Although we review a trial court’s grant or denial of a speedy trial motion for
abuse of discretion (People v. Vila (1984) 162 Cal.App.3d 76, 85; People v. Cowan
(2010) 50 Cal.4th 401, 431), “the deference [this standard] calls for varies according to
the aspect of a trial court’s ruling under review.” (Haraguchi v. Superior Court (2008)
43 Cal.4th 706, 711.) We review de novo a trial court’s conclusions of law. (Id. at
p. 712.) Here, the trial court’s decision to grant defendants’ speedy trial motions hinged


                                             3
on its threshold determination that defendants were entitled to a presumption of prejudice
because the Sixth Amendment speedy trial time period ran uninterrupted from the date of
citation.
       But because both Buchanan and Downs ceased to be under continuing restraint
once the date originally noticed for their appearance passed without formal charge, their
Sixth Amendment speedy trial right did not reattach until the District Attorney filed the
operative charging document.2
A.     Sixth Amendment Speedy Trial Right
       “On its face, the protection of the [Sixth] Amendment is activated only when a
criminal prosecution has begun and extends only to those persons who have been
‘accused’ in the course of that prosecution.” (U.S. v. Marion (1971) 404 U.S. 307, 313
(Marion).) “ ‘The Sixth Amendment right to a speedy trial is . . . not primarily intended
to prevent prejudice to the defense caused by the passage of time; that interest is
primarily protected by the Due Process Clause and by statutes of limitations.’ ” (Serna,
supra, 40 Cal.3d at p. 259, quoting United States v. MacDonald (1982) 456 U.S. 1, 8
(MacDonald); see also Marion, supra, 404 U.S. at p. 320; People v. Martinez (2000) 22
Cal.4th 750, 760-761 (Martinez).) Rather, the right’s purpose is to prevent prejudice to
the defendant personally, as distinct from the defendant’s ability to answer the charges:
although chief among the harms to be mitigated are “ ‘the possibility of lengthy
incarceration prior to trial, [and] the lesser, but nevertheless substantial, impairment of
liberty imposed on an accused while released on bail,’ ” the Sixth Amendment speedy
trial right is also intended “ ‘to shorten the disruption of life caused by arrest and the
presence of unresolved criminal charges.’ ” (Serna, supra, 40 Cal.3d at pp. 259-260.)

       2
         In this court, defendants assert no violation of the California Constitution’s
speedy-trial right, which attaches in a misdemeanor prosecution when a criminal
complaint is filed. (See Serna v. Superior Court (1985) 40 Cal.3d 239, 248 (Serna); Cal.
Const., art. I, § 5.)

                                               4
Delay exceeding one year before the trial of a person thus accused is presumptively
prejudicial, and dismissal of the charges “constitutionally compelled in the absence of a
demonstration of good cause for the delay.” (Id. at p. 254.)
       “[T]he Sixth Amendment right to speedy trial attaches in misdemeanor
prosecutions, as it does in felonies, with the filing of the accusatory pleading, here a
misdemeanor complaint, or arrest, whichever is first.” (Serna, supra, 40 Cal.3d at p. 262,
fn. omitted.)3 An arrest represents the government’s assertion of probable cause to
believe the arrestee has committed a crime. (Martinez, supra, 22 Cal.4th at p. 762,
quoting Dillingham v. United States (1975) 423 U.S. 64, 65 (Dillingham).) “Arrest is a
public act that may seriously interfere with the defendant’s liberty, whether he is free on
bail or not, and that may disrupt his employment, drain his financial resources, curtail his
associations, subject him to public obloquy, and create anxiety in him, his family and his
friends . . . .” (Marion, supra, 404 U.S. at p. 320.)
       As our Supreme Court has explained, however, an “arrest” does not render a
person an “accused” under the Sixth Amendment indefinitely: “it appears that the [Sixth
Amendment right to a speedy trial] attaches upon arrest unless the defendant is released
without restraint or charges are dismissed.” (Martinez, supra, 22 Cal.4th at p. 762; see
also Dillingham, supra, 423 U.S. at p. 65; United States v. Loud Hawk (1986) 474 U.S.
302, 311 (Loud Hawk); MacDonald, supra, 456 U.S. at pp. 8-9.) The Sixth Amendment
speedy trial right does not apply once the defendants are “ ‘freed without restraint’ ” or
“ ‘[o]nce charges are [initially] dismissed.’ ” (Martinez, supra, 22 Cal.4th at pp. 762-




       3
         Unlike in a misdemeanor proceeding, the filing of a felony complaint does not
trigger the Sixth Amendment speedy trial right. (Martinez, supra, 22 Cal.4th at pp. 763,
765 [Sixth Amendment “speedy trial right does not attach upon the filing of a felony
complaint, but only upon either arrest with continuing restraint or the filing of an
indictment, an information, or a complaint charging a misdemeanor”].)

                                              5
763, quoting Loud Hawk, supra, 474 U.S. at p. 311 and MacDonald, supra, 456 U.S. at
p. 8.)
B.       Arrests by Citation under Section 853.6
         To begin, we reject the District Attorney’s contention that defendants were not
subject to continuing restraint from issuance of the citation and release upon their
promises to appear.4 Issuance of the citation served defendants with notice not only of
the issuing officer’s accusation and assertion of probable cause but of their obligation to
appear in court on a date certain on pain of further criminal liability. (See § 853.7; Veh.
Code, § 40508, subd. (a).) We conclude the statutory scheme at least initially subjected
defendants to restraint sufficient to implicate Sixth Amendment protection.
         Unless they demand to immediately appear before a magistrate, a person arrested
for a misdemeanor offense, “in order to secure release, shall give their written promise to
appear” for arraignment as directed in a citation, or notice to appear. (§ 853.6, subd. (d).)
The written notice to appear, prepared in duplicate, bears “the name and address of the
person, the offense charged, and the time when, and place where, the person shall
appear . . . .” (§ 853.6, subd. (a)(1).) As the arrestee’s copy of the notice warns, failure
to appear is punishable as a misdemeanor. (§ 853.7; Veh. Code, § 40508, subd. (a);
Judicial Council of California Form TR-130 [“WARNING: If you fail to appear in court
as you have promised, you may be arrested and punished by 6 MONTHS IN JAIL
AND/OR A $1,000 FINE regardless of the disposition of the original charge”]5.)



        We reject defendants’ contention that the District Attorney forfeited this
         4

contention by failing to raise it in the trial court: the District Attorney plainly argued that
the speedy trial right did not attach upon the initial arrest and release.
         5
        The reverse of the TR-130s issued to defendants is not in the appellate record.
However, the standard language, last revised on June 26, 2015, is made publicly available
on the California Courts’ website. We take judicial notice on our own motion of the
standardized language. (See Evid. Code, §§ 459, subd. (a), 452, subds. (c) & (h).)

                                               6
       Under subdivision (e) of section 853.6, the prosecuting attorney can direct the
officer to directly file the duplicate notice with the court as the operative misdemeanor
charging document, as is the practice with infraction offenses; otherwise, the “duplicate
notice and underlying police reports in support of the charge shall be filed with the
prosecuting attorney.” (§ 853.6, subd. (e)(1)-(3)(A).) Where the officer files the notice
with the prosecuting attorney in lieu of the court, “the prosecuting attorney, within their
discretion, may initiate prosecution by filing the notice or a formal complaint with the
magistrate specified in the duplicate notice within 25 days from the time of arrest. . . .
The failure by the prosecutor to file the notice or formal complaint within 25 days of the
time of the arrest shall not bar further prosecution of the misdemeanor charged in the
notice to appear. However, any further prosecution shall be preceded by a new and
separate citation or an arrest warrant.” (§ 853.6, subd. (e)(3)(B).)
       Here, at the time of arrest, the government imposed actual restraints on
defendants’ liberty by, as a condition of their release, requiring them to appear in court at
a designated time to respond to a law enforcement officer’s accusation that they had
committed a misdemeanor offense—actual restraints that would remain in effect unless
and until the prosecuting attorney decided not to file charges. (See Serna, supra, 40
Cal.3d at pp. 259-260.)
       To the extent People v. Williams (2012) 207 Cal.App.4th Supp. 1 (Williams)
suggests these restraints are of no constitutional consequence, we disapprove it. (See
Williams, 207 Cal.App.4th Supp. at p. 7 [holding that release on promise to appear did
not amount to “actual restraint”].) In Williams, the Contra Costa County Superior
Court’s appellate department held that a defendant who “was arrested on a misdemeanor
and cite released without bail or other apparent restraint” was not subjected to any actual
restraints. (Ibid.) The court elaborated that the defendant was not “placed under any
conditions of release, . . . restricted from travel, . . . or otherwise [subjected to] and of the
actual restraints that normally accompany an arrest when charges are pending.” (Ibid.)
                                                7
The Williams court dismissed the significance of the requirement to appear on the date
specified in the notice to appear, reasoning that if no complaint was actually filed before
the noticed date then the court would have no basis for issuing an arrest warrant in
response to the failure to appear. (Ibid.)
       Unlike the Williams court, we anticipate that a person released on a citation—
subject to a criminally enforceable promise to appear as directed—will take at face value
the unambiguous threat of prosecution for failure to appear. As noted by the dissent in
the appellate department proceedings here, a person released on a citation who willfully
fails to appear on the noticed date could be subject to a new misdemeanor charge for that
failure “ ‘regardless of the disposition of the charge upon which [they were] originally
arrested.’ (Pen. Code, §§ 853.7 and 1320.)” The practical reality that courts may be
unequipped to track failures to appear on citations not filed with the court by the
appearance date does nothing to address the restraint that is “ ‘the disruption of life
caused by arrest and the presence of unresolved criminal charges,’ ” which the Sixth
Amendment right is also intended to mitigate. (See Serna, supra, 40 Cal.3d at p. 260.)
The restraint imposed by the obligation to appear remains in effect unless and until the
state ends it.6
       The logical conclusion of following Williams as urged by the District Attorney
would be that an arresting officer could specify on the notice to appear an appearance


       6
          Martinez, on which Williams relies, does not hold otherwise. (Compare
Williams, supra, 207 Cal.App.4th Supp. at pp. 6-7.) In Martinez, the defendant was
arrested for driving under the influence and provided an address at which she could be
contacted. (Martinez, supra, 22 Cal.4th at p. 756.) Ten days later, the district attorney
filed a felony complaint and sent an arraignment notice to the address provided. (Ibid.)
The Supreme Court did not address the constitutional relevance of the initial arrest,
because “defendant does not contend that her Sixth Amendment speedy trial right
attached upon her initial warrantless DUI arrest in September 1991, apparently because
she was promptly released without bail and without any sort of probable cause
determination by a magistrate.” (Id. at p. 761.)

                                              8
date as much as 364 days from arrest, whether to accommodate delays in analysis of
serological samples, court congestion, or any other bureaucratic or administrative failure
not amounting to a constitutionally adequate justification for delay. As we have
explained, the record before us reflects that, consistent with the statutory scheme,
defendants’ releases were contingent upon their promise to appear in court to answer “the
offense charged” in the notice. (See § 853.6, subd. (a)(1).) Defendants, though released,
remained subject to the “continuing restraint” of the obligation to comply with the notice.
C.     Cessation of Continuing Restraint
       Nevertheless, the District Attorney elected not to formally charge defendants
pursuant to the Notices to Appear before the deadline set forth in section 853.6,
subdivision (e)(3)(B), or defendants’ court dates, as set forth in the notices. Once the
appearance date passed without formal charges, defendants were effectively “freed
without restraint,” even though they were subject to an ongoing investigation. Under
controlling decisional law, they ceased to be “accused” within the meaning of the Sixth
Amendment speedy trial clause.
       In MacDonald, the United States Supreme Court distinguished, for speedy trial
purposes, between an individual facing charges and an individual subjected to an ongoing
investigation after charges have been dismissed. There, the Army formally charged
MacDonald with murdering his pregnant wife and two children on a military reservation.
(MacDonald, supra, 456 U.S. at pp. 3-4.) After collecting information from 56
witnesses, the Army dismissed the charges. (Id. at pp. 4-5.) At the request of the Justice
Department, however, the Army continued its investigation, enabling the Justice
Department to secure a grand jury indictment charging MacDonald with the three
murders more than four years after the Army dismissed its charges. (Id. at p. 5.) The
United States Supreme Court held that the speedy trial guarantee did not apply to the
period between the Army’s dismissal of its homicide charges and the grand jury
indictment. (Id. at pp. 8-11.) The court explained that after dismissal “the formerly
                                             9
accused is, at most, in the same position as any other subject of a criminal
investigation. . . . After the charges against him are dismissed, ‘a citizen suffers no
restraints on his liberty and is [no longer] the subject of public accusation: his situation
does not compare with that of a defendant who has been arrested and held to answer.’
[Citation.] Following dismissal of charges, any restraint on liberty, disruption of
employment, strain on financial resources, and exposure to public obloquy, stress and
anxiety is no greater than it is upon anyone openly subject to a criminal investigation.”
(MacDonald, supra, 456 U.S. at pp. 8-9, fn. omitted.)
       Similarly, an arrestee held in custody for 72 hours then released and informed that
no charges were then being filed “stands in the same position as one against whom
charges are filed and then dismissed.” (People v. Price (1985) 165 Cal.App.3d 536, 539,
541 (Price).) Thus, applying MacDonald, the court in Price held that the delay between
arrest and the eventual filing of charges by information did not support dismissal of the
information on Sixth Amendment grounds. (See id. at p. 541; see also Loud Hawk,
supra, 474 U.S. at pp. 307-308, 311-312 [applying MacDonald to exclude from the Sixth
Amendment speedy trial analysis time during which defendants were freed without
restraint while the government appealed the district court’s dismissal of the original
indictment against them].)
       The election by a prosecuting attorney not to file a complaint within the initial
25 days contemplated by section 853.6 places the arrestee in a position that is
indistinguishable, for Sixth Amendment speedy trial purposes, from an arrestee who is
free pending an ongoing investigation pursuant to a dismissal or a release without
charges. Once the dates on the Notices to Appear passed without the District Attorney
filing a case against them, defendants were freed without restraint in a position
indistinguishable from any other individual subject to an ongoing criminal investigation.
(See MacDonald, supra, 456 U.S. at pp. 8-9; Loud Hawk, supra, 474 U.S. at p. 311;
Price, supra, 165 Cal.App.3d at p. 541; Williams, supra, 207 Cal.App.4th Supp. at p. 7.)
                                              10
From that date until the District Attorney filed the operative misdemeanor complaints,
they were no longer accused. Defendants accordingly were not entitled to count this time
toward the one-year threshold at which we may presume prejudice.7 (See Serna, supra,
40 Cal.3d at pp. 251-253 [delay of more than one year from filing of the misdemeanor
complaint to the arrest is presumptively prejudicial].)
       Although delays of shorter duration may result in actual prejudice warranting
dismissal (see Serna, supra, 40 Cal.3d at p. 254), defendants did not introduce evidence
of actual prejudice in the trial court. Thus, the record did not permit the trial court to
grant defendants’ motions.
                                   III.   DISPOSITION
       The trial court’s orders dismissing the complaints in both actions are reversed.




       7
        We need not decide whether the time period between the arrest and the
appearance date on the Notice to Appear may properly be aggregated with a
noncontinuous period of post-complaint delay, as the combined total on this record would
not support a presumption of prejudice.

                                              11
                                ____________________________
                                LIE, J.




WE CONCUR:




____________________________
GREENWOOD, P.J.




_____________________________
GROVER, J.




People v. Buchanan
H049838
People v. Downs
H049839
Trial Court:                               Santa Cruz County
                                           Superior Court Nos. 20CR03618,
                                           21AP00003, 20CR03330, and
                                           21AP00002

Trial Judge:                               The Honorable Samuel S. Stevens




Attorney for Plaintiff and Appellant       Jeffrey S. Rosell,
The People of the State of California:     District Attorney

                                           Tara L. George,
                                           Chief Deputy District Attorney

                                           Lauren Apter,
                                           Assistant District Attorney



Attorneys for Defendants and Respondents   William Safford,
Robert Ambrose Buchanan IV and             under appointment by the
Karen Ginger Downs:                        Court of Appeal for Respondents




People v. Buchanan
H049838
People v. Downs
H049839